Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00335-CV

                                       Abdolrahim SHARIFAN,
                                              Appellant

                                                   v.

                                         Suzette SHARIFAN,
                                               Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CI04490
                             Honorable Rosie Alvarado, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 11, 2019

DISMISSED

           Appellant, Abdolrahim Sharifan, filed a motion to dismiss, asserting that he does not wish

to pursue his appeal. The motion states that the parties have conferred and that appellee, Suzette

Sharifan, does not oppose the motion. See TEX. R. APP. P. 10.3(a). Therefore, we grant the motion

and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the

party who incurred them.

                                                    PER CURIAM